Citation Nr: 1039791	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  08-15 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to an effective date earlier than January 7, 2005 for 
the grant of service connection for posttraumatic stress disorder 
(PTSD), including on the basis of clear and unmistakable error 
(CUE) in an April 1994 administrative decision initially 
considering and denying this claim.

REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the military from August 
1967 to February 1973.

He initially filed a claim for service connection for PTSD in 
September 1993 at the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California.  See his initial 
application for this condition (VA Form 21-526).  However, 
following damage resulting from an earthquake in January 1994 
that significantly impaired the Los Angeles RO's ability to 
process claims for benefits, his claim consequently was 
transferred to the RO in St. Louis, Missouri, to be worked.  That 
RO initially considered and administratively denied his claim a 
short time later, in April 1994 - citing an inability to locate 
him through correspondence, noting also that the RO's letters to 
him had been returned by the Postmaster as undeliverable.  The RO 
therefore denied his claim due to lack of an adequate address to 
direct the correspondence to him that was needed to obtain 
information concerning his claim.

In November 2001, the Veteran filed a petition to reopen this 
claim.  He said he wanted to "open a claim for service 
connection" - citing the issue as his PTSD; there was no 
mention of his prior claim.  He also addressed the severity of 
his PTSD and indicated outpatient treatment records (OPTR's) 
needed to be obtained and considered from the Loma Linda VA 
Medical Center (VAMC).  As well, he requested a VA compensation 
and pension (C&P) examination to help prove his claim.  Lastly, 
he listed his correct Social Security Number, also enclosing his 
Social Security card as proof, because VA was showing a different 
number in its records that was incorrect.

The RO in Los Angeles subsequently adjudicated his claim for 
service connection for PTSD in June 2002 on its underlying merits 
(considering all evidence of record), but denied the claim 
because, although there was confirmation he had engaged 
in combat, none of the evidence in the file confirmed he had 
consequent PTSD.  


The RO also indicated that information obtained from the Loma 
Linda VAMC showed he had no available clinical records, and that 
he had not responded to a PTSD stressor letter and questionnaire 
or the Veterans Claims Assistance Act (VCAA) letter sent to him 
in March 2002.  The RO sent him a letter in July 2002 notifying 
him of that decision denying his claim and apprising him of his 
procedural and appellate rights (on an enclosed VA Form 4107) in 
the event he elected to appeal, but he did not.

In October 2004 a Veterans Services Officer (VSR) at the RO in 
Los Angeles sent the Veteran a letter containing information 
about his service - including his branch of service, dates of 
service (entry and discharge), rank and serial number, and 
character of separation (which, according to a DD Form 215MC 
revising his DD Form 214MC, had been upgraded to entirely 
honorable).  The Veteran also sent a letter that same month to 
his Congressman for help in obtaining his DD Form 214 (and 
upgraded DD Form 215) to assist in calculating the correct date 
he was eligible to retire from the U. S. Postal Service.  He also 
explained that he was then currently living in a travel trailer 
and therefore had no mailing address, that all of his belongings 
were in storage, and that he had planned on soon leaving for the 
east coast since he had planned on retiring in just two days, 
because that was the date they (presumably referring to the U. S. 
Postal Service) had given him years ago as being eligible.  
Lastly, he requested help in obtaining his medals since he had 
lost them through the years.

According to a contemporaneous Report of Contact (VA Form 119), 
also dated in October 2004, the RO sent copies of the Veteran's 
DD Forms 214 and 215 to his Congressman's office via fax, which, 
in turn, would be forwarded to the U. S. Postal Service for the 
retirement computation.  A subsequent phone call to the 
Congressman's office, which had initiated concerning the need for 
records concerning another Veteran, also generated a request for 
the entire record of this Veteran.  However, it was explained to 
the contact in the Congressman's office that a different request 
and authorization were needed, and that, as of the day following 
that contact, the RO had not received the additional faxes from 
the Congressman's office.  


The following month, so in November 2004, the RO sent the 
Congressman a letter thanking him for his inquiry on behalf of 
the Veteran and enclosing a copy of his entire VA claims file.  
The letter also indicated that, if the Veteran had additional 
questions or concerns about programs offered by VA, he might want 
to visit a VA office or telephone toll free at the number 
provided, in response to which a Veteran's service representative 
would advise him.

On January 7, 2005, the Veteran again requested service 
connection for PTSD, indicating he wanted to "re-open my claim 
with the VA for reconsideration of a disability that occurred 
while in active military service or as a result of 
active military service."  He again addressed the severity of 
the condition, but also acknowledged this claim had been 
previously considered and denied "once before by the VA, because 
I did not have a diagnosis of it, now I do, please see attach 
(sic)."  This reference was to OPTR's from the Loma Linda VAMC 
showing this diagnosis.  He also pointed out that he had received 
the Purple Heart Medal and Combat Action Ribbon, so he felt that 
the VA should 
re-evaluate him (he also requested a C&P exam to help prove his 
claim) and grant him service connection for PTSD.

The RO has since issued a decision in July 2005 granting service 
connection for PTSD and initially assigning a 10 percent rating 
for it retroactively effective from January 7, 2005, the date of 
receipt of this most recent petition to reopen this claim on the 
basis of new and material evidence.  In another decision and 
statement of the case (SOC) since respectively issued in April 
and June 2006, however, the RO increased this PTSD rating to 70 
percent, albeit also retroactively effective from January 7, 
2005.  The RO additionally determined in that June 2006 SOC that 
the Veteran was not entitled to an earlier effective date for the 
grant of service connection for this condition.



In August 2006, in response, the Veteran submitted a timely 
notice of disagreement (NOD) contesting this effective date - 
alleging he was entitled, instead, to an earlier effective date 
in 1992 or 1993 when he first filed his claim for this condition.  
He alleged CUE in the initial decision denying this claim, so in 
1994, in failing in the duty to assist him with this claim by 
obtaining pertinent records concerning his military service - 
including service treatment (medical) records dated in 
December 1968 regarding when he was sent to a doctor for a 
psychiatric consultation and other information from the 
Department of the Navy ("Headquarters United States Marines 
Corps").  

The RO issued a decision in April 2007, in part, denying this 
downstream claim for an earlier effective date, including on the 
basis of CUE in the earlier decision mentioned.  This appeal to 
the Board of Veterans' Appeals (Board) ensued.

As support for this claim, the Veteran testified at a hearing at 
the RO in June 2010 before the undersigned Veterans Law Judge of 
the Board, also commonly referred to as a Travel Board hearing.  
During the hearing the Veteran submitted a batch of additional 
evidence and waived his right to have the RO initially consider 
it.  38 C.F.R. §§ 20.800, 20.1304 (2010).  


FINDINGS OF FACT

1.  The Veteran served on active duty from August 1967 to 
February 1973 but did not file his initial claim for service 
connection for PTSD until September 1993, so more than one year 
after his discharge from service.

2.  On his initial claim application (VA Form 21-526), he listed 
his current surname (G. J. L. R.) and the surname (G. J. L.) he 
had used while in service.  He also listed a post office box for 
receiving mail and other correspondence from VA concerning his 
claim.

3.  In letters dated in September and November 1993 and February 
1994, the RO's in Los Angeles and St. Louis sent him letters 
using his current surname.

4.  However, other letters dated in February and April 1994, 
including notifying him of the denial of his claim for service 
connection for PTSD, were addressed instead to the surname he had 
used while in service.

5.  All of those letters, whether using his current surname or 
instead the surname he had used in service, were sent to the post 
office box he had listed on his initial claim application.

6.  By all indications, the Veteran did not receive notification 
of that initial April 1994 denial of his claim because, although 
sent to his post office box as requested, the notification letter 
used the surname he had used in service instead of the surname he 
had used since service.

7.  In November 2001, the Veteran filed a petition to reopen this 
claim (on VA Form 21-4138), but listing a street address as his 
point of contact, rather than the previously identified post 
office box.  So he gave a different address at which to contact 
him than he had given previously.  He said he wanted to 
"open a claim for service connection" - citing the issue as 
his PTSD; there was no mention of his prior claim.

8.  In any event, in June 2002 the RO adjudicated his claim on 
its underlying merits.  The RO did not require that he first 
submit new and material evidence to reopen this claim, so did not 
treat the earlier denial of this claim as final and binding.  
Rather, the RO considered and denied this claim on a de novo 
basis, i.e., considering all evidence then of record - including 
his service treatment and personnel records and a response to a 
records request from the Loma Linda VAMC indicating no available 
clinical records concerning him were then available 
at that facility.  As well, the RO indicated he had neglected to 
provide requested information in response to a PTSD questionnaire 
and VCAA letter that had been sent to him in March 2002.



9.  The primary basis for denying the claim in that June 2002 
decision was that the Veteran did not then have the required 
diagnosis of PTSD, although there was confirmation he had engaged 
in combat against enemy forces during service, as evidenced by 
his receipt of the Purple Heart Medal and Combat Action Ribbon.

10.  The RO sent the Veteran a letter in July 2002 notifying him 
of that decision and apprising him of his procedural and 
appellate rights (on an enclosed VA Form 4107).  And although in 
sending that letter the RO again used the surname he had used in 
service, not since service, the RO used the correct 
street address that he had more recently indicated when filing 
this petition to reopen this claim, so not the post office box 
where he had previously requested that VA send all notification 
and correspondence to him.

11.  The Veteran did not appeal even that more recent 2002 
decision denying his claim, and he and his representative have 
not alleged in any of their pleadings or statements that he did 
not receive the notice of that more recent decision and of his 
right to appeal it.

12.  The Veteran even more recently filed another petition to 
reopen his claim on January 7, 2005.  He acknowledged having 
previously filed this claim, and that his claim had been denied 
once before by the VA because he did not then have a diagnosis of 
PTSD, although he now did as evidenced by the outpatient 
treatment records he was submitting along with this most recent 
petition from the Loma Linda VAMC showing this diagnosis.  He 
also reiterated that he had received the Purple Heart Medal and 
Combat Action Ribbon, so he felt that the VA should 
re-evaluate him (he also requested a C&P exam to help prove his 
claim) and grant him service connection for PTSD.

13.  The RO since has granted service connection for PTSD 
retroactively effective from receipt of this most recent petition 
to reopen this claim on January 7, 2005.




CONCLUSION OF LAW

The criteria are met not for an effective date earlier than 
January 7, 2005, for the grant of service connection for PTSD - 
including on the basis of CUE in the prior April 1994 
administrative decision because the Veteran did not appeal a 
subsequent June 2002 decision that considered his claim on its 
full merits.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.1, 
3.105, 3.155, 3.157, 3.159, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address this claim on its merits, 
providing relevant VA laws and regulations, precedent cases, 
the relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the VCAA, VA has duties to notify and assist a 
claimant in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

This appeal arises from the Veteran's disagreement with the 
effective date assigned following the grant of service connection 
for PTSD.  So the claim, as it arose in its initial context, has 
been substantiated - indeed granted.  Therefore, additional VCAA 
notice concerning a "downstream" issue such as the effective 
date assigned for this grant is not required because the initial 
intended purpose of the notice has been served.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).



VA's General Counsel also has held that no additional VCAA notice 
is required in this circumstance for such a downstream issue, and 
that a Court decision suggesting otherwise is not binding 
precedent.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  
The Board is bound by the General Counsel's opinion, as the 
Chief Legal Officer of the Department.  38 U.S.C.A. § 7104(c).  
Instead of issuing an additional VCAA notice letter in this 
situation concerning the downstream earlier-effective-date claim, 
the provisions of 38 U.S.C.A. § 7105(d) require VA to instead 
issue a SOC if the disagreement is not resolved.  And since the 
RO issued an SOC in June 2006, additional rating decision in 
April 2007, SOC in May 2008 and SSOC in May 2009, addressing the 
downstream effective-date claim, which included citations to the 
applicable statutes and regulations and a discussion of the 
reasons and bases for not assigning an effective date earlier 
than January 7, 2005, no further notice is required.  See also 
Goodwin v. Peake, 22 Vet. App. 128 (2008) and Huston v. Principi, 
17 Vet. App. 195 (2003).

Consequently, the Board finds that all necessary development of 
the downstream effective-date claim has been accomplished, and 
therefore appellate review of this claim may proceed without 
prejudicing the Veteran.  To the extent he is alleging CUE in a 
prior April 1994 RO decision initially considering and 
administratively denying his claim for service connection for 
PTSD, the VCAA has no application to this specific component of 
his claim for an earlier effective date retroactive to that point 
in time (i.e., back to his initial September 1993 claim).  
Indeed, the Court has specifically held that the VCAA has no 
application to allegations of CUE as a matter of law, regardless 
of whether the Board or RO issued the earlier decision 
in question.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 
(2001) (en banc); Parker v. Principi, 15 Vet. App. 407 (2002).  
See, too, 38 U.S.C.A. §§ 5109A(a), 7111(a); 38 C.F.R. §§ 20.1400-
20.1411.

Moreover, as will be explained, resolution of this claim 
ultimately turns on when the Veteran filed this claim, and more 
specifically a petition to reopen this claim, so an examination 
and opinion - including a "retrospective" opinion, are not 
needed to fairly decide this claim.  See 38 U.S.C.A. § 
5103A(d)(2)(A)-(C); 38 C.F.R. § 3.159(c)(4)(A)-(C).  See also 
Chotta v. Peake, 22 Vet. App. 80, 86 (2008).  Accordingly, the 
Board finds that no further notice or assistance is needed to 
meet the requirements of the VCAA.

II.  Analysis - Effective Date Earlier than January 7, 2005, for 
the Grant of Service Connection for PTSD

Generally, and except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or dependency 
and indemnity compensation (DIC) based on an original claim, a 
claim reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. § 3.400 (2010).  If a claim for disability compensation, 
i.e., service connection, is received within one year after 
separation from service, the effective date of entitlement is the 
day following separation or the date entitlement arose.  38 
C.F.R. § 3.400(b)(2).

However, a rating decision becomes final and binding if the 
Veteran does not timely perfect an appeal of the decision.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 
20.1103.  Previous determinations that are final and binding, 
including decisions of service connection, will be accepted as 
correct in the absence of collateral attack by showing the 
decision involved CUE.  38 C.F.R. § 3.105(a).

The Court held in Sears v. Principi, 16 Vet. App. 244, 248 (2002) 
that, "[t]he statutory framework simply does not allow for the 
Board to reach back to the date of the original claim as a 
possible effective date for an award of service-connected 
benefits that is predicated upon a reopened claim."  In order for 
the Veteran to be awarded an effective date based on an earlier 
claim, he has to show CUE in the prior denial of the claim.  
Flash v. Brown, 8 Vet. App. 332, 340 (1995).  Moreover, there is 
no basis for a free-standing earlier effective date claim from 
matters addressed in a final and binding rating decision.  See 
Rudd v. Nicholson, 20 Vet. App. 296 (2006).



The proper effective date for new and material evidence other 
than service treatment records received after a final 
disallowance is the date of receipt of the claim to reopen or 
date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(i); 38 C.F.R. §§ 3.400(q)(2), 3.400(r).

But when evidence, other than service treatment records, is 
received in the appeal period following a subsequent 
disallowance, resulting in a later grant of service connection, 
the effective date will be as though the former decision had not 
been rendered.  38 C.F.R. § 3.400(q)(1).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a belief 
in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating intent to apply for 
VA benefits from a claimant or representative may be considered 
an informal claim.  Such informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim has 
not been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed as 
of the date of receipt of the informal claim.  38 C.F.R. § 
3.155(a).

In certain instances, the date of outpatient or hospital 
treatment or date of admission to VA or uniformed services 
hospital will be accepted as the date of receipt of an informal 
claim.  38 C.F.R. § 3.157.

VA is not required, however, to anticipate any potential claim 
for a particular benefit where no intention to raise it was 
expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert 
v. Brown, 7 Vet. App. 352, 356-57 (1995).

Here, the Veteran is not alleging, and the evidence does not 
otherwise suggests, that he filed a claim for service connection 
for PTSD or other stress-related mental illness within one year 
of his discharge from service in February 1973, meaning by 
February 1974.  [Note:  VA did not even adopt the PTSD 
nomenclature until considerably later, in 1980 or thereabouts, so 
there was not even recognition of this disability during that one 
year period immediately succeeding his service.]  So the earliest 
possible effective date he may receive, best case scenario, is 
when he eventually filed his claim - which was many years later 
in September 1993.

Under certain circumstances, a statutory filing period may be 
equitably tolled due to conduct of VA.  See Bailey v. West, 160 
F.3d 1360, 1365 (Fed. Cir. 1998).  Equitable tolling, as an 
example, is available where the claimant has actively pursued his 
judicial remedies but has filed a defective pleading during the 
statutory period, or where a claimant has been induced or tricked 
by his adversary's misconduct into allowing the filing deadline 
to pass.  Jaquay v. Principi, 304 F.3d 1276, 1282-83 ( Fed. Cir. 
2002).  The Federal Circuit Court specifically held in Bailey 
that equitable tolling in the paternalistic Veterans' benefits 
context does not require misconduct - such as trickery; however, 
Bailey does require the Appellant to have been "misled by the 
conduct of his adversary into allowing the filing deadline to 
pass."  Bailey, 160 F.3d at 1365; see also (William) Smith v. 
West, 13 Vet. App. 525 (2000).  There must be a cause and effect, 
i.e., the complainant relied to his/her detriment on something 
that VA did or should have but did not do.  See Cintron v. West, 
13 Vet. App. 251, 257 (1999), citing Bailey, 160 F.3d at 1364.

Generally, a rating decision does not become final and binding 
until written notification of the decision is issued to the 
claimant.  See 38 U.S.C.A. § 5104(a); 38 C.F.R. §§ 3.103, 
3.104(a), 3.160(d), 19.25.  See also Best v. Brown, 10 Vet. App. 
322, 325 (1997) (for a VA decision to become final and binding on 
a Veteran, he or she must first receive written notification of 
the decision); see, as well, Tablazon v. Brown, 8 Vet. App. 359, 
361 (1995), citing Hauck v. Brown, 6 Vet. App. 518 (1994) (where 
an appellant never received notification of a decision denying 
his or her claim, then the usual one-year limit for timely 
appealing the decision does not begin to accrue ("run"); 
instead it is tolled ("stopped").  The written notification 
also must explain the reasons and bases for the decision and 
apprise the Veteran of his or her procedural and appellate 
rights, in the event he or she disagrees with the decision and 
elects to appeal.



The Veteran is disputing the notion that he received notification 
of the RO's April 1994 decision administratively denying his 
initial September 1993 claim.  While testifying during his recent 
June 2010 hearing, he explained that he was working for the U. S. 
Postal Service at the time of that initial claim and, 
out of convenience, having his mailed delivered to a post office 
box at the post office where he was working to facilitate the 
receipt of his mail.

He added that he has since learned that the reason he did not 
receive notification of that initial April 1994 decision is 
because the RO mistakenly sent notice of that decision using the 
surname he had used in service, rather than since service, so the 
post office immediately returned that notice intended for him.  
And as proof of this, along with his hearing testimony under 
oath, he submitted a supporting statement from a supervisor at 
the branch office of the U. S. Postal Service where he was 
working in 1993 and 1994 when he filed his initial claim, 
indicating that postal rules are if the name is not in the post 
office box to return the letter to the sender.

The evidence in the file indicates that, while the RO sent the 
notice of that April 1994 decision to the post office box the 
Veteran had listed on his initial claim application, in so doing 
the RO mistakenly used the surname he had used in service versus 
since service.  So it is reasonable to conclude he consequently 
did not receive the required notice of that initial decision, 
especially since there is confirmation in the file that the U. S. 
Postal Service returned contemporaneous mail using his surname 
from service as "undeliverable."  Consequently, his initial 
1993 claim in turn remained pending, even though administratively 
denied in April 1994 for alleged failure to respond to requests 
and provide necessary information concerning his claim.  This is 
also evident from the fact that he did not refer to a decision 
concerning that initial claim when subsequently filing another 
claim in November 2001.

But the fact that, in response to his November 2001 claim, the RO 
in effect readjudicated his claim on its full merits (de novo) in 
June 2002, and appropriately notified him of that subsequent 
decision also denying his claim in July 2002, in turn means that 
subsequent decision is final and binding on him based on the 
evidence then of record because he also did not appeal that 
subsequent decision and there was no defect in the provision of 
the notice concerning it.  Unlike the notice of the initial April 
1994 decision, when notifying him in of that subsequent June 2002 
denial of his claim in July 2002, the RO sent the notice of the 
decision to the street address he had listed when refiling his 
claim in November 2001, since he was no longer listing the post 
office box at the post office where he was working and had worked 
when initially filing his claim.

This is important to point out and a critical distinction because 
the entire basis of his claim that he did not receive notice of 
the initial April 1994 determination is that it was sent to the 
correct post office box, but using the surname he had used in 
service, not since, so returned as undeliverable.  Whereas the RO 
sent the more recent July 2002 notice (of the June 2002 decision 
additionally denying his claim) to the street address, not post 
office box, he had identified when refiling this claim in 
November 2001.  Thus, merely because the RO again mistakenly used 
the surname he had used in service when sending that additional 
2002 notice, not the surname he had used since service, is not 
determinative of whether he received notice of that more recent 
June 2002 decision additionally denying his claim because the 
street address he had listed when refiling this claim in 
November 2001 was presumably his home address or, at the very 
least, a location where he would recognize the mail as intended 
for him - even if using the surname he had used in service and 
not since.  There was no interrupted delivery of his mail to that 
street address like there apparently was to his post office box.

Indeed, when more recently filing another claim on January 7, 
2005 (see his statement in support of claim, VA Form 21-4138, 
received on that date), he readily acknowledged his awareness of 
that prior denial of his claim in 2002, even going so far as to 
point out the specific reasons for that prior denial of his claim 
(lack of a then diagnosis of PTSD, which he now had).  So he was 
well aware of that prior decision and the reasons and bases 
underlying it, even by his own admission.



When adjudicating his claim in June 2002, the RO considered all 
of the evidence of record, so did not first require there to have 
been new and material evidence to reopen the claim.  38 C.F.R. 
§ 3.156(a).  Thus, in effect, the RO did not consider the prior 
April 1994 decision (the defective notice of that decision 
notwithstanding) as final and binding on him.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.  
Instead, the RO gave him the benefit of reviewing his claim on 
its full merits, i.e., in its entirety, as if there had been no 
prior decision on his claim, and this review included considering 
both his service treatment and military personnel records.

The Veteran alleges the RO did not properly assist him with his 
initial 1993 claim by obtaining and considering his service 
treatment and military personnel records, including especially a 
pertinent report of his referral to a doctor for a 
psychiatric consultation ("Psych. Consult.") and information 
from the Department of the Navy ("Headquarters United States 
Marines Corps") that would have helped him prove his claim.  He 
also alleges that failure in the duty to assist him with his 
claim amounted to CUE.  See his August 2006 statement in support 
of claim (on VA Form 21-4138).

Generally speaking, a simple failure in the duty to assist does 
not amount to CUE.  See Crippen v. Brown, 9 Vet. App. 412, 424 
(1996); Caffrey v. Brown, 6 Vet. App. 377 (1994).  See 
also Dobbin v. Principi, 15 Vet. App. 323, 326 (2001); 
Baldwin v. West, 13 Vet. App. 1, 5 (1999); Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993); Damrel v. Brown, 6 Vet. App. 242 (1994); 
and Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).



There is an exception to this general rule where consideration of 
the claim did not include service department records (such as 
treatment and personnel records).  Indeed, according to 38 C.F.R. 
§ 3.156(c), if at any time after VA issues a decision on a claim, 
VA receives or associates with the claims file relevant official 
service department records that existed and had not been 
associated with the claims file when VA first decided the claim, 
VA will reconsider the claim, notwithstanding paragraph (a) of 
this subsection [which is in reference to 38 C.F.R. § 3.156(a) 
otherwise requiring the submission of new and material evidence 
to reopen the claim].

Here, though, this is precisely what occurred when - following 
that initial April 1994 summary administrative denial of the 
claim, the RO adjudicated the claim in June 2002 on its 
underlying merits, i.e., on a de novo basis, so did not first 
require the submission of new and material evidence to reopen the 
claim.  The RO continued to deny the claim even in that more 
recent June 2002 merits decision, however, because, although 
there was confirmation the Veteran had engaged in combat - as 
evidenced by his receipt of the Purple Heart Medal and 
Combat Action Ribbon (and therefore no need to independently 
confirm any of his claimed stressors, see 38 C.F.R. § 3.304(f)(1) 
(2002)), none of the evidence in the file at that time confirmed 
he had consequent PTSD.  The RO also indicated that information 
obtained from the Loma Linda VAMC, the treatment facility he had 
asked the RO to contact to establish this required diagnosis, 
showed he had no available clinical records there (again, at 
least at that time), and that he had not responded to a PTSD 
stressor letter and questionnaire or the VCAA letter sent to him 
in March 2002.  So the absence of this required diagnosis of 
PTSD, not the traumatic events ("stressors") that had occurred 
during his military service, including in combat in Vietnam, was 
the reason his claim was denied in that June 2002 decision.  
Service connection for PTSD required not only proof of a claimed 
stressor in service but also this resultant diagnosis and linkage 
of this diagnosis to a stressor in service.  38 C.F.R. § 3.304(f) 
(2002).



The RO sent the Veteran a letter in July 2002 notifying him of 
that June 2002 decision denying his claim and apprising him of 
his procedural and appellate rights (on an enclosed VA Form 4107) 
in the event he elected to appeal, but he did not.  Furthermore, 
he does not allege that he did not receive that notice - 
particularly, as mentioned, since it was correctly sent to the 
street address (rather than post office box) that he had 
indicated with refiling his claim in November 2001.

There is a presumption of administrative regularity under which 
it is presumed that government officials "have properly 
discharged their official duties."  United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926).  VA need only mail 
notice or other correspondence to the Veteran's last address of 
record for this presumption to attach.  Mindenhall v. Brown, 7 
Vet. App. 271, 274 (1994).  This presumption of regularity in the 
administrative process may be rebutted only by "clear evidence 
to the contrary."  Schoolman v. West, 12 Vet. App. 307, 310 
(1999).  And this requires showing, not only that the Veteran did 
not receive the notice or correspondence in question, but also 
that there was another viable address where he could have been 
reached.  Absent this, VA is entitled to rely on his address of 
record.  See Cross v. Brown, 9 Vet. App. 18, 19 (1996).  

That June 2002 decision, since appropriately notified of it in 
July 2002, therefore is final and binding on him based on the 
evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.  And this is true 
even considering the pending status of his claim following the 
prior April 1994 summary administrative denial of his claim.  As 
held in Williams v. Peake, 521 F.3d 1348 (Fed. Cir.2008), a 
subsequent final and binding adjudication of a claim that is 
identical to a pending claim that had not been finally 
adjudicated terminates the pending status of the earlier claim.  
So, here, the later disposition in June 2002, denying the claim 
on its merits, also decides the earlier identical claim must 
fail.  The notice given that the later claim had been disallowed 
informed the Veteran that his claim for service connection had 
failed.  That notice afforded him opportunity for an appeal to 
the Board and, if necessary, to the Veterans Court and Federal 
Circuit Court, so that he might have demonstrated that his claim 
for service connection should have been sustained.

In deciding Williams, the Federal Circuit Court acknowledged the 
Veteran did not receive notice of a prior decision - like here, 
in April 1994, which had denied service connection.  The Federal 
Circuit Court held, however, that because he had received notice 
of a subsequent rating decision denying service connection for 
the same disability - like here, in July 2002, the earlier claim 
no longer remained pending and thus entitlement to an earlier 
effective date for service connection was not warranted.

Consequently, the earliest possible effective date the Veteran 
may receive is January 7, 2005, when he filed the successful 
petition to reopen this claim.  The Court has held that the rule 
of finality regarding an original claim implies that the date of 
that claim is not to be a factor in determining an effective date 
if the claim is later reopened.  The Court has held that the term 
"new claim," as it appears in 38 C.F.R. § 3.400(q)(1)(ii), means 
a claim to reopen a previously and finally denied claim.  See 
Sears v. Principi, 16 Vet. App. 244, (2002); see also Livesay, 
15 Vet. App. 165, 172 (2001) (holding that the plain meaning of § 
5110 to be that "the phrase 'application therefore' means the 
application which resulted in the award of disability 
compensation that it to be assigned an effective dated under 
section 5110."); Cook v. Principi, 258 F.3d 1311, 1314 (Fed. Cir. 
2001) (affirming assignment of an effective date for a service-
connection award based upon the reopened claim as the date on 
which the Veteran "first sought to reopen his claim"); Leonard v. 
Nicholson, 405 F.3d 1333, 1336-37 (Fed. Cir., 2005) (indicating 
that "no matter how [the Veteran] tries to define 'effective 
date,' the simple fact is that, absent a showing of CUE, he 
cannot receive disability payments for a time frame earlier than 
the application date of his claim to reopen, even with new 
evidence supporting an earlier disability date").



Thus, because the Veteran did not appeal the June 2002 decision 
additionally denying his claim (the very same claim that earlier 
had been denied in April 1994), and did not file a petition to 
reopen this claim until January 7, 2005, which was granted, this 
is the earliest possible effective date he may receive for the 
eventual grant of service connection for PTSD.  See Ingram v. 
Nicholson, 21 Vet. App. 232, 249, 255 (2007) and McGrath v. 
Gober, 14 Vet. App. 28, 35 (2000) (indicating a claim that has 
not been finally adjudicated remains pending for purposes of 
determining the effective date for that disability, but 
conversely, that a claim which has become final and binding in 
the absence of an appeal does not remain pending and subject to 
an earlier effective date).


ORDER

The claim for an effective date earlier than January 7, 2005 for 
the grant of service connection for PTSD, including on basis of 
CUE in the prior April 1994 decision (since subsequently affirmed 
in June 2002 and not appealed), is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


